Citation Nr: 1203164	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a closed head injury secondary to service-connected psoriatic arthritis.  

2.  Entitlement to service connection for loss of use of the left arm secondary to service-connected psoriatic arthritis.  

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from March 1959 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 and September 2006 rating decisions which denied the benefits sought on appeal.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  There is no credible or probative medical evidence that the Veteran's closed head injury and loss of use of the left arm are causally or etiologically related to, or aggravated by his service-connected psoriatic arthritis.  

3.  The Veteran does not have loss or loss of use of a lower or upper extremity, blindness or full thickness or subdermal burns which is related to service or to a service-connected disability.  

CONCLUSIONS OF LAW

1.  The Veteran's closed head injury was not due to or aggravated by the service-connected psoriatic arthritis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  

2.  The Veteran does not have loss of use of the left arm due to or aggravated by service-connected psoriatic arthritis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  

3.  The criteria for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.809 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2002 and March and May 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records, including records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Head & Left Arm Injuries

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board also must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran contends that he fell from a ladder after his left knee gave-way, and that he suffered a closed head injury and now has loss of use of the left arm due to the fall and subsequent therapeutic treatment.  The Veteran also submitted a statement from a neighbor who reported that he was helping the Veteran with some work in the backyard at the time of the accident.  He stated that the Veteran was coming down a ladder when it "appeared" that his knee gave out.  

Concerning the Veteran's assertions, while he is competent to provide evidence regarding his symptoms and experiences, any such assertions must be weighed against other contradictory statements and objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Initially, the Board notes that the treatment records showed that the Veteran suffered a severe head injury and multiple fractured ribs, was in a coma for nearly three weeks after the July 2002 fall in question, and was incapacitated for several months requiring extensive physical and psychiatric therapy.  In addition, a VA treatment note in May 2003 showed that he had poor short-term memory.  Therefore, given the extent and severity of the Veteran's injuries and as described in more detail below, his evolving recollection of the event, and its inconsistency with the statements of the only eyewitness to the accident, the Board has serious reservations as to the Veteran's ability to provide accurate and reliable information concerning the July 2002 accident.  

It is observed that initially the Veteran did not offer any specific or detailed information concerning the accident other than to assert in October 2002, that he believed his fall was related to his arthritis.  In a letter received in April 2003, the Veteran appeared to rely on a witness statement, rather than his own recollection, that it was when his knee buckled that he fell.  Then in April 2006, 4 years after the accident, the Veteran offered that "I now remember my fall," and  said that he had gone up a 10 foot ladder to see the roof being repaired and that when he started down, his left knee collapsed.  In a letter received in March 2007, he remembered his knee "giving way with a loud pop and large pain causing [him] to curl up", and that he "lost hold of the ladder" and fell hitting his head on the concrete.  In a letter received in January 2008, the Veteran requested that the RO obtain a medical opinion as to the "possibility of [his] knee giving a great spurt of pain causing [him] to let go, grab my knee and fall."  

Concerning the eyewitness's account of the accident, the Board notes that in a statement received in October 2002, the neighbor stated that it "appeared" that the Veteran's (unspecified) knee gave out, and that he "clearly was in pain" and "clutched the ladder and fell."  However, when interviewed by the police on the day of the accident, the neighbor made no mention of the Veteran's knee giving way and provided a significantly different account of the incident.  The neighbor stated that they were doing construction on the Veteran's roof and that he was on the ground about 20 to 25 feet away from the ladder when the Veteran decided to climb down for a break.  He observed the Veteran mount the left side of the ladder, and as he did, the ladder tipped toward the left and slid down the side of the house with the Veteran still holding on.  The Veteran struck the side of a metal chair as he fell and hit the pavement with his head.  The ladder being used was a 20 foot aluminum extendable ladder.  The policeman stated that his investigation revealed that the ladder may have been sitting on uneven soft ground, but that it was unknown if this contributed to the fall.  

The Veteran's descriptions of the circumstances surrounding the accident is not only in stark contrast to the eyewitness account provided to the investigating police officer on the day of the accident, but also to the witnesses' later statement submitted to VA in support of the Veteran's claim.  Contrary to the Veteran's recent assertions that he grabbed his knee when it gave way and let go of the ladder falling on his head, the only eyewitness reported to the police that the "ladder tipped" to the left and slid down the side of the house with the Veteran "still holding on."  In his statement to VA, the neighbor reported that it "appeared" that the Veteran's knee gave way, but did not suggest or otherwise indicated that the Veteran grabbed his knee or let go of the ladder.  

Further, although the Veteran now attempts to suggest that he was merely checking on the repairs being made to his roof, the statement to the police officer shows that he was actively engaged in making the repairs.  This is significant in that only a few days prior to the accident, the Veteran described his health (in a claim to VA for TDIU) as very poor, and said that he was in constant pain from his arthritis, particularly in his hands and feet.  He said that he could not lift more than five to ten pounds, could not do any repetitive movements with his elbows, and had a hard time getting up after sitting for any length of time.  He also reported that he was taking Oxycodone and Methotrexate and was not suppose to drive or operate machinery.  Significantly, the Veteran made no mention of any knee problems, nor do any of the VA treatment records prior to the accident show any complaints or findings of instability or give-way in his knees.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

That the Veteran was able to climb a ladder and make repairs to his roof, when only days earlier, while seeking additional VA compensation, he reported difficulty engaging in even routine activities, such as, sweeping or mopping the floor, undermines his credibility, as does his previously describing changing recollection of the event, and its inconsistency with an eyewitness account.  As such, the Board does not find the Veteran's accounts of the circumstances of his fall to be credible.  

The Board finds that the eyewitness account of the accident provided to the investigative officer on the day of the incident the most probative and is a more reliable description of the circumstances surrounding the accident.  Both the proximity to the event, and the circumstances under which the statement was given (an in-person interview by a police officer) make this version more reliable than a written statement provided months later to an anonymous reviewer, for purpose of helping a friend receive monetary benefits.  

As to the statement from the Veteran's wife, received in October 2002, the Board finds this evidence to be of little probative value, as she was not a witness to the accident and, therefore, had no firsthand knowledge of the circumstances of the accident.  

Finally, the Board notes that while the VA examiner in August 2006 opined that the Veteran's closed head injury and left spastic hemiparesis were at least as likely as not secondary to his service-connected psoriatic arthritis, that opinion was based primarily on the Veteran's self-reported history.  As the Board does not find the Veteran's account of the accident to be credible, the medical opinion based on this evidence is not probative.  

Given the most probative evidence fails to show the Veteran's service connected disability was implicated in the fall that produced his closed head injury and left arm impairment, service connection for these disabilities is not warranted.  

Certificate for Specially Adapted Housing

The Secretary of Veterans Affairs shall assist in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the Veteran's disability and necessary land therefore to each eligible person.  Eligibility requires that one of the following must exist and be the result of injury or disease incurred or aggravated during active military service; (1) loss or permanent loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having light perception, plus loss or loss of use of one lower extremity, or (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or (4) loss or loss of use of one lower extremity with the loss or loss of use of one upper extremity, which so affect the function of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  "Preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2011).  

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, i.e., whether the acts of grasping, manipulation, and the like in the case of the hand or of balance, propulsion, and the like in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2011).  

In the instant case, the evidence does not show that the Veteran has loss or loss of use of an upper or lower extremity, blindness or full thickness or subdermal burns which is related to service or to a service-connected disability.  While the Veteran is unable to ambulate without use of an electronic scooter, the evidence shows that such need is the result of the injuries sustained in the July 2002 fall.  See August 2006 VA examination report.  Prior to his fall in 2002, the Veteran had good range of motion in all extremities, albeit with pain.  While the Board does not attempt to minimize the severity of his psoriatic arthritis, the fact that the Veteran was able to climb ladders and work on his roof, despite his assertions to the contrary at that time, showed that locomotion was not precluded and that he did not have loss or loss of use of an upper or lower extremity.  

When examined by VA in August 2006, the examiner indicated that Veteran had fixed flexion contraction of the left upper extremity due to left spastic hemiparesis as a result of injuries from the 2002 accident, and was unable to ambulate without use of an electronic scooter.  However, the Veteran had good passive and active range of motion in both lower extremities and the right (major) upper extremity, and no additional limitation of motion with repetitive movement.  There was no joint swelling or any instability in either knee.  In short, the clinical findings did not show loss or loss of use of an upper or lower extremity due to psoriatic arthritis.  

In the absence of a qualifying service-connected disability, which is a threshold requirement, there is no legal basis for the grant of assistance in acquiring specially adapted housing.  Accordingly, the claim must be denied.  












(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a closed head injury is denied.  

Service connection for loss of use of the left arm is denied.  

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


